-1

AO 257 (Rev. 6/78)

Case 4:18-cr-00602-.]ST Document 1 Filed 12/13/18 Page 1 of 6

 

 

DEFENDANT lNFORMAT|ON RELAT|VE TO A CR|N|INAL ACT|ON - lN U.S. DlSTRlCT COURT

 

BY: [] cowlPLAlNT l:i iNFoRMATioN lNoichENT
|:| suPEF<sEomG

 

 

OFFENSE CHARGED

18 U.S.C. § 922(9)(1) - Fe|on in Possession of a Firearm and l:| P€tty

Ammunitiori; 18 U.S.C. § 924(d), 28 U.S.C. § 2461(€) - _

Forfeiture of a Firearm and Ammunition; 21 U.S.C. § 841(a) m M'"°r

(1) - Distribution of Marijuana; .

Misde-

|:| meanor
Felony

PENALT¥; See Attached.

Name of District Courtl and/or Judge/Magistrate Location
NORTHERN DlSTRlCT OF CAL|FORN|A

OAKLAND D|V|S|ON §'

 

 

/~\

~ DEFENDANT - u.s . ;__ `_/
,‘i,
t

DEC 13 2018

j LARONJOHNSON

 

CLEFlK U S. DlSTRlCT COURT

D'SE'RC°UT§MBEBU°§"° g""‘3€§F"'ii';"m“""`

DEFENDANT

 

 

PROCEED|NG
Name of Complaintant Agency, or Person (& Title, if any)

Federa| Bureau of lnvestigation

[:| person is awaiting trial in another Federa| or State Court,
give name of court

 

this person/proceeding is transferred from another district
|:| per (circle one) FRCrp 20, 21, or 40. Show District

 

this is a reprosecution of

m charges previously dismissed
which were dismissed on motion SHOW
of } DOCKET NO.

\:| U.S.ATTORNEY m DEFENSE

this prosecution relates to a
|:| pending case involving this same

 

 

 

defendant MAG\STRATE
CASE NO.
prior proceedings or appearance(s)
before U.S. Magistrate regarding this }
defendant were recorded under __
Name and Ofiice of Person
Furnishing lnformation on this form ALEX G~ TSE

 

|Z|U.S.Attorney [] OtherU.S. Agency

Name of Assistant U.S.

Attorney (if assigned) THOMAS R. GREEN, AUSA

IS NOT|N CUSTODY
Has not been arrested, pending outcome this proceeding
1) l:l lf not detained give date any prior
summons was served on above charges

2) [:| ls a Fugitive

3) |:| ls on Bail or Release from (show District)

 

lS lN CUSTODY
4) |:| On this charge

5) On another conviction
Federal E| State

6) |:] Awaiting trial on other charges
|f answer to (6) is "Yes", show name of institution

|f "Yes"
} give date

 

Has detainer m Yes

been filed? |:] No med
DATE oF . Month/oay/Year
ARREsT

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED MOnth/Day/Y ear
TO U.S. CUSTODY

 

 

 

 

 

PROCESSZ
|:\ SUNINIONS NO PROCESS* [:| WARRANT

lf Summons, complete following:
|:| Arraignment [:| lnitialAppearance

Defendant Address:

 

Comments:

ADD|T|ONAL lNFORMAT|ON OR COMMENTS

Bail Amount:

* lM1ere defendant previously apprehended on complaint, no new summons or
warrant neededl since Magistrate has scheduled arraignment

Date/Time:

 

\:] This report amends AO 257 previously submitted

 

Before Judge:

 

 

Case 4:18-cr-00602-.]ST Document 1 Filed 12/13/18 Page 2 of 6

PENALTY SHEET
LARON JOHNSON
Count 1 - 922(g)(1):

a. Imprisonment: 10 years
b. Fine: $250,000
c. Supervised release term: 3 years
d. Mandatory Special assessment $100
e. Forfeiture

count 2 - 21 U.s.C. §§ 841(3)(1)and(b)(1)(p):

a. Maximum prison term 5 years

b. Maximum fine $250,000

d. Maximum supervised release term 3 years

e. Minimum Supervised release term 2 years

f. Restitution

g. Mandatory special assessment $100

h. Forfeiture

i. Mandatory and discretionary denial of federal benefits upon conviction of

drug offenses, per 21 U.S.C. §§ 862 and 8623..

Case 4:18-cr-OO602-.]ST Document 1 Filed 12/13/18 Page 3 of 6

;iiiniteh Statea Yiatrict Trmrt

FOR THE
NORTHERN DlSTRlCT OF CAL|FORNIA

 

VENUE: lOakland l

 

 

UN|TED STATES OF AMER|CA,

v- FILED

LARON JOHNSON, \!\/
-_ i
v

DEC 13 2018

susAN v. scene
cLEni< u.s. orsraicr counr
Non'n-i disrnrcr or= cAuFonNiA

C R 1 8 6 0 2 dsr oAi<i.A~o or=nce

DEFENDANT.

 

 

 

INDICTMENT

 

 

18 U.S.C. § 922(§)(1) - Felon in Possession of a Firearm and Ammunition;
18 U.S.C. § 924(d), 28 U.S.C § 2461(0) s Forfeiulre ofa Fircarm and
Ammunition; 21 U.S.C. § 84l(a)(1) - Distribution of Marijuana;

21 U.S.C. § 853 - Criminal Forfeiture

 

A true bili.

///3¢5,¢ 611/dm

Foreman

 

 

File(din open'court thi§' Z} day of Z> 2 c z r-¢/§ é~ 'ZO/ dd

W jr er

7 Cierk

-M%;;aa@ns/,;m

/ Kan is A. Westmore

 

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:18-cr-OO602-.]ST Document 1 Filed 12/13/18 Page 4 016

ALEX G. TSE (CABN 152348)
United States Attorney FI LE D
`\.,’\
mac 1 3 ama y

SUSAN Y. SOONG
CLEHK. U.S. DlSTRlCT COURT
NOFlTH DlSTRlCT OF CALIFORN|A
OAKLAND OFF|CE

UNITED STATES DlSTRlCT COURT
NORTHERN DlSTRlCT OF CALIFORNIA

 

 

 

OAKLAND DIVISION d
UNITED sTATEs or AMERICA, ) NO. c R 1 8 6 0 2 Sr
)
Plaintiff, ) 1196le 18 U.S.C. § 922(g)(1) - Felon in
) Possession of a Firearm and Ammunition; 21 U.S.C.
v_ ) § 84l(a)(1) - Possession With Intent to Distribute
) Marijuana; 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c),
LARON JAMAL JOHNSON, ) 21 U.S.C. § 853 - Criminal Forfeiturc
)
Defendant )
) OAKLAND VENUE
i
I N D I C T M E N T
The Grand Jury charges:
COUNT ONE: (18 U.S.C. § 922(g)(1) - Felon in Possession cfa Firearm and Amrnunition)

On or about September 22, 2018, in the Northern District of Califomia, the defendant,
LARON JAMAL JOHNSON,
having been previously convicted ot`a crime punishable by a term of imprisonment exceeding one year,
did knowingly possess a firearm and ammunition, namely, a .40 caliber Glock handgun, bearing serial
number UCP815, and thirteen (13) rounds of Smith & Wesson .40 caliber ammunition, all in and

affecting interstate and foreign commerce, all in violation ofTitle 18, United States Code, Section

922(§)(1)-

lNDlCTMENT

 

l\)

\OOO\]O\U\.I>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cr-OO602-.]ST Document 1 Filed 12/13/18 Page 5 016

COUNT TWO: (21 ii.S.C. §§ 841(a)(1), (b)(l)(D) - Possession with Intent to Distribute

Mari_]uana)

On or about September 22, 2018, in the Northern District of Califomia, the defendant,
LARON JAMAL JOHNSON,
did knowingly and intentionally possess with intent to distribute and distribute a Schedule I controlled

substance, namely, marijuana, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(l)(D)-

FORFEITURE ALLEGATION: (18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), 21 U.S.C. § 853 -,
Criminal Forfeiture)

1. The factual allegations contained in Counts One and Two of this Indictment are realleged
and by this reference fully incorporated herein for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(0), and 21 U.S.C. § 853(a).

2. Upon a conviction for the offense alleged in Count One, the defendant,

LARON JAMAL JOHNSON,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title 28,
United States Code, Section 2461(c), all right, title, and interest in any firearm and ammunition involved
in or used in any violation of said offense, including, but not limited to, the following property:
a. one .40 caliber Glock handgun, bearing serial number UCP815 and an associated

magazine; and

b. thirteen (13) rounds of Smith & Wesson .40 caliber ammunition
3. Upon a conviction for the offense alleged in Count Two above, the defendant,
LARON JAMAL JOHNSON,

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853(a), all right, title,
and interest in any property constituting or derived from any proceeds the defendant obtained, directly or
indirectly, as a result of said violation, and any property used, or intended to be used, in any manner or
part, to commit or to facilitate the commission of said violation, including but not limited to the

following property:

INDICTMENT

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:18-cr-OO602-.]ST Document 1 Filed 12/13/18 Page 6 016

a. Approximately 82,175 in United States currency, seized on September 22, 2018;
and

b. One black digital scale.

4. If any of the property described above, as a result of any act or omission of the defendant
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court',
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,

any and all interest the defendant has in any other property (not to exceed the value of the above
forfeitable property) shall be vested in the United States and forfeited to the United States. All in
violation of Title 18, United States Code Section 924(d)(1), Title 21, United States Code, Section 853,
Title 26, United States Code, Section 5872, Title 28, United States Code, Section 2461, and pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

DATED: A TRUE BILL.

/Z//;//X
F REP SO

ALEX G. TSE
United States Attorney

;ZQ_

GARTI-l HIRE
Chief, Oakland Branch

(Approved as to form: % Wf-` )

KUSA THGMAS R. GREEN

 

INDICTMENT

 

